DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN2021/10378398.2 filed on 04/08/2021 has been received/retrieved by the office.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 has been considered by the examiner. 
Claim Objections
Claims 6, 12 and 20 are objected to because of the following informalities:  
Regarding claims 6, 12 and 20, the claims recites “W1 is the minimum brightness” and “W2 is the maximum brightness” which appears to be an incomplete translation from the foreign patent document, as W1 and W2 is defined as minimum and maximum brightness, respectively of the supplementary light. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0270928A1 hereinafter “Simonian”. 
Regarding claim 1, Simonian discloses a brightness control method of an illumination device (¶21L1-2: a multi-channel luminaire), the method comprising: 
obtaining a brightness of ambient light (¶32L1-4: luminaire includes a light sensing unit for sensing light in an environment); 
if (Note: interpreted as defined in ¶44 of the specification as “when”) the brightness of the ambient light is less than a target brightness (¶39L15-22: luminaire can then compare the measured spectral distribution with a target spectral distribution; calculate a difference between the measured and target spectral distribution), 
determining an amount of supplementary light according to the brightness of the ambient light and the target brightness (¶39L15-30: calculate a difference between the measured and target spectral distribution; determine adjustment of the current operating parameters of luminaire needed to compensate for the difference.); and 
generating a first pulse signal (¶25L9-14: driver can dim each light source to almost any desired extend by pulse width modulation (PWM) and/or amplitude modulation (AM)of the respective drive current of the LEDs) according to the amount of supplementary light to control the illumination device to emit light 9¶39L27-29: luminaire can then adjust the operation of light source so that lighting area better approximate the target spectral distribution)  
Regarding claim 2, Simonian discloses the method according to claim 1, wherein after generating the first pulse signal according to the amount of supplementary light, the method further comprises: 
sending the first pulse signal to a driver device, so that the driver device controls, according to the first pulse signal, the illumination device to emit light.  (¶25L9-14: driver can dim each light source to almost any desired extend by pulse width modulation (PWM) and/or amplitude modulation (AM)of the respective drive current of the LEDs)
Regarding claim 3, Simonian discloses the method according to claim 2, further comprising: 
sending a second pulse signal to the driver device to control the driver device to be turned on or off. (¶39L30-34: the process can be repeated in a continuous manner to adjust for changes in environment) (Note: since the process is repeated the controller is repeatedly sending new adjustment signal to drive the LED)
Regarding claim 4, Simonian discloses the method according to claim 2, wherein sending the first pulse signal to the driver device, so that the driver device controls, according to the first pulse signal, the illumination device to emit light, includes: 
sending the first pulse signal to an integrating circuit (¶37L1: controller), so that the integrating circuit outputs a current or a voltage to the driver device to drive the driver device to output a drive current to the illumination device (¶37L1-15: controller execute an optimizing module for output a set of calculated channel current such that when these current are sent through light source the emission spectrum has color point equal to that of pre-selected color).  
Regarding claim 7, Simonian discloses a brightness control device of an illumination device (¶21L1-2: a multi-channel luminaire), the bright control device comprising: 
a memory configured to store computer program codes including computer program instructions; and one or more processors coupled to the memory, wherein at least one processor is configured to when executing the computer program instructions (¶57L1-9: a computer-readable media, e., a non-transient media containing instructions that a computing device can execute to perform specific process), perform:
obtaining a brightness of ambient light (¶32L1-4: luminaire includes a light sensing unit for sensing light in an environment); 
if (Note: interpreted as defined in ¶44 of the specification as “when”) the brightness of the ambient light is less than a target brightness (¶39L15-22: luminaire can then compare the measured spectral distribution with a target spectral distribution; calculate a difference between the measured and target spectral distribution), 
determining an amount of supplementary light according to the brightness of the ambient light and the target brightness (¶39L15-30: calculate a difference between the measured and target spectral distribution; determine adjustment of the current operating parameters of luminaire needed to compensate for the difference.); and 
generating a first pulse signal (¶25L9-14: driver can dim each light source to almost any desired extend by pulse width modulation (PWM) and/or amplitude modulation (AM)of the respective drive current of the LEDs) according to the amount of supplementary light to control the illumination device to emit light 9¶39L27-29: luminaire can then adjust the operation of light source so that lighting area better approximate the target spectral distribution)  
Regarding claim 8, Simonian discloses the brightness control device according to claim 7, wherein the at least one processor is further configured to perform: 
sending the first pulse signal to a driver device, so that the driver device controls, according to the first pulse signal, the illumination device to emit light.  (¶25L9-14: driver can dim each light source to almost any desired extend by pulse width modulation (PWM) and/or amplitude modulation (AM)of the respective drive current of the LEDs)
Regarding claim 9, Simonian discloses the brightness control device according to claim 8, wherein the at least one processor is further configured to perform: 
sending a second pulse signal to the driver device to control the driver device to be turned on or off. (¶39L30-34: the process can be repeated in a continuous manner to adjust for changes in environment) (Note: since the process is repeated the controller is repeatedly sending new adjustment signal to drive the LED)
Regarding claim 10, Simonian discloses the brightness control device according to claim 8, wherein the at least one processor is configured to perform: 
sending the first pulse signal to an integrating circuit (¶37L1: controller), so that the integrating circuit outputs a current or a voltage to the driver device to drive the driver device to output a drive current to the illumination device (¶37L1-15: controller execute an optimizing module for output a set of calculated channel current such that when these current are sent through light source the emission spectrum has color point equal to that of pre-selected color).  
Regarding claim 13 Simonian discloses a non-transitory computer-readable storage medium storing computer program instructions that, when run on a computer, cause the computer to perform the brightness control method (¶57L1-9: a computer-readable media, e., a non-transient media containing instructions that a computing device can execute to perform specific process) according to claim 1 (as rejected in claim 1 above).  
Regarding claim 14, Simonian discloses a computer program product comprising computer program instructions stored in a non-transitory computer-readable storage medium, wherein when run on a computer, the computer program instructions cause the computer to perform the brightness control method (¶57L1-9: a computer-readable media, e., a non-transient media containing instructions that a computing device can execute to perform specific process) according to claim 1 (as rejected in claim 1 above).  
Regarding claim 15, Simonian discloses a brightness control system of an illumination device, the brightness control system comprising: 
an ambient light detection device configured to detect a brightness of ambient light (¶32L1-4: luminaire includes a light sensing unit for sensing light in an environment); 
a control device (¶37L1: controller) coupled to the ambient light detection device (as shown in Fig.1) and configured to: 
obtaining the brightness of ambient light (¶32L1-4: luminaire includes a light sensing unit for sensing light in an environment) from the ambient light detection device; 
if (Note: interpreted as defined in ¶44 of the specification as “when”) the brightness of the ambient light is less than a target brightness (¶39L15-22: luminaire can then compare the measured spectral distribution with a target spectral distribution; calculate a difference between the measured and target spectral distribution), 
determining an amount of supplementary light according to the brightness of the ambient light and the target brightness (¶39L15-30: calculate a difference between the measured and target spectral distribution; determine adjustment of the current operating parameters of luminaire needed to compensate for the difference.); and 
generating a first pulse signal (¶25L9-14: driver can dim each light source to almost any desired extend by pulse width modulation (PWM) and/or amplitude modulation (AM)of the respective drive current of the LEDs) according to the amount of supplementary light to control the illumination device to emit light 9¶39L27-29: luminaire can then adjust the operation of light source so that lighting area better approximate the target spectral distribution)  
Regarding claim 16 Simonian discloses the brightness control system according to claim 15, further comprising 
a driver device (¶26L3-4: programmable driver) coupled to the control device, wherein the control device (as shown in Fig.1) is further configured to 
send the first pulse signal to the driver device; and the driver device is configured to control, according to the first pulse signal, the illumination device to emit light.  (¶25L9-14: driver can dim each light source to almost any desired extend by pulse width modulation (PWM) and/or amplitude modulation (AM)of the respective drive current of the LEDs)
Regarding claim 17 Simonian discloses the brightness control system according to claim 16, wherein the control device is further configured to 
send a second pulse signal to the driver device to control the driver device to be turned on or off.  (¶39L30-34: the process can be repeated in a continuous manner to adjust for changes in environment) (Note: since the process is repeated the controller is repeatedly sending new adjustment signal to drive the LED)
Regarding claim 18, Simonian discloses the brightness control system according to claim 16, further comprising 
an integrating circuit (¶37L1: controller)coupled to the driver device and the control device, wherein the control device is configured to 
send the first pulse signal to the integrating circuit; the integrating device is configured to output a current or a voltage to the driver device; and the driver device is configured to output, as driven by the current or the voltage, a drive current to the illumination device.  (¶37L1-15: controller execute an optimizing module for output a set of calculated channel current such that when these current are sent through light source the emission spectrum has color point equal to that of pre-selected color).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simonian in view of US2011/0279041A1 hereinafter “Dai” 
Regarding claim 5, Simonian discloses the method according to claim 1, 
Simonian does not explicitly disclose: 
obtaining a driving signal according to the amount of supplementary light; 
obtaining a duty cycle of the first pulse signal according to the driving signal and a correspondence between the driving signal and the duty cycle of the first pulse signal; and 
generating the first pulse signal according to the duty cycle of the first pulse signal.
	Dai discloses an apparatus and method of operating a lighting device wherein 
obtaining a driving signal according to the amount of supplementary light (¶23L1-5: generating a detecting signal according to the ambient light; the magnitude increase/decrease when ambient light increase/decrease); 
obtaining a duty cycle of the first pulse signal according to the driving signal and a correspondence between the driving signal and the duty cycle of the first pulse signal; and generating the first pulse signal according to the duty cycle of the first pulse signal. (¶24L1-5: outputting a pulse voltage according to the detecting signal. When the magnitude of the detecting signal is increase, the duty cycle of the pulse voltage increase. When the magnitude of the detecting signal is decreased, the duty cycle of the pulse voltage decrease)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application utilize the control scheme disclosed by Dai for the PWM adjustment disclosed by Simonian. 
One of ordinary skill in the art would’ve been motivated because the brightness adjustment allows the adjustment of the lights to be in sync with ambient light. (Dai ¶26) 
Regarding claim 11, Simonian discloses the brightness control device according to claim 7, 
Simonian does not explicitly disclose: 
obtaining a driving signal according to the amount of supplementary light; 
obtaining a duty cycle of the first pulse signal according to the driving signal and a correspondence between the driving signal and the duty cycle of the first pulse signal; and 
generating the first pulse signal according to the duty cycle of the first pulse signal.
	Dai discloses an apparatus and method of operating a lighting device wherein 
obtaining a driving signal according to the amount of supplementary light (¶23L1-5: generating a detecting signal according to the ambient light; the magnitude increase/decrease when ambient light increase/decrease); 
obtaining a duty cycle of the first pulse signal according to the driving signal and a correspondence between the driving signal and the duty cycle of the first pulse signal; and generating the first pulse signal according to the duty cycle of the first pulse signal. (¶24L1-5: outputting a pulse voltage according to the detecting signal. When the magnitude of the detecting signal is increase, the duty cycle of the pulse voltage increase. When the magnitude of the detecting signal is decreased, the duty cycle of the pulse voltage decrease)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application utilize the control scheme disclosed by Dai for the PWM adjustment disclosed by Simonian. 
Regarding claim 19, Simonian discloses the brightness control system according to claim 15, 
Simonian does not explicitly disclose: 
obtaining a driving signal according to the amount of supplementary light; 
obtaining a duty cycle of the first pulse signal according to the driving signal and a correspondence between the driving signal and the duty cycle of the first pulse signal; and 
generating the first pulse signal according to the duty cycle of the first pulse signal.
	Dai discloses an apparatus and method of operating a lighting device wherein 
obtaining a driving signal according to the amount of supplementary light (¶23L1-5: generating a detecting signal according to the ambient light; the magnitude increase/decrease when ambient light increase/decrease); 
obtaining a duty cycle of the first pulse signal according to the driving signal and a correspondence between the driving signal and the duty cycle of the first pulse signal; and generating the first pulse signal according to the duty cycle of the first pulse signal. (¶24L1-5: outputting a pulse voltage according to the detecting signal. When the magnitude of the detecting signal is increase, the duty cycle of the pulse voltage increase. When the magnitude of the detecting signal is decreased, the duty cycle of the pulse voltage decrease)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application utilize the control scheme disclosed by Dai for the PWM adjustment disclosed by Simonian. 
Allowable Subject Matter
Claims 6, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Raymond R Chai/Primary Examiner, Art Unit 2844